Per Curiam:

The motion of the appellee to dismiss the appeal is granted, and the appeal is dismissed for the want of jurisdiction. Section 240 (b) and (c), Judicial Code, as amended by the Act of February 13, 1925 (43 Stat. 936, 939). The petition for a writ of certiorari is denied for the reason that application therefor was not made within the time provided by law. Act of February 13, 1925, § 8 (a) 43 Stat. 936, 940).

Mr. Justice Stone took no part in the consideration or decision of any of the cases reported in this volume in which judgments or orders were announced on November 9th or days subsequent.
For decisions on applications for certiorari, see post, pp. 523, 539; for rehearing, post, p. 618.